NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUN 11 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

SHIREE SEEDS; CAROL PAVIAN;                      No. 13-36113
JOHN SEEDS,
                                                 D.C. No. 4:13-cv-00023-RRB
              Plaintiffs - Appellees,

  v.                                             MEMORANDUM*

ERA ALASKA, a partnership of ERA
Aviation, Inc., Frontier Flying Service,
Inc., Hageland Aviation Services, Inc.;
NICHOLAS L. STONE,

              Defendants,

  v.

HAGELAND AVIATION SERVICES,
INC.,

              Defendant-third-party-
              plaintiff - Appellant,

  v.

STATE OF ALASKA, Department of
Transportation,

              Third-party-defendant.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                   Appeal from the United States District Court
                             for the District of Alaska
                 Ralph R. Beistline, Chief District Judge, Presiding

                       Argued and Submitted May 12, 2015
                               Anchorage, Alaska

Before: CANBY, BYBEE, and WATFORD, Circuit Judges.

      Hageland Aviation Services, Inc. appeals the district court’s decision

remanding the case to state court for lack of federal subject matter jurisdiction. A

district court’s remand order is reviewable on appeal only if the case “was removed

pursuant to [28 U.S.C.] section 1442 or 1443.” 28 U.S.C. § 1447(d). Here,

however, the notice of removal sought removal of the case under 28 U.S.C. § 1441.

Although Hageland’s opposition to the motion to remand did raise federal officer

removal jurisdiction under 28 U.S.C. § 1442(a)(1) as an additional ground for

removal, its attempt to do so was untimely because more than 30 days had passed

since Hageland was served with the complaint. See ARCO Envtl. Remediation,

L.L.C. v. Dep’t of Health & Envtl. Quality, 213 F.3d 1108, 1117 (9th Cir. 2000)

(“The Notice of Removal ‘cannot be amended to add a separate basis for removal

jurisdiction after [28 U.S.C. § 1446(b)’s] thirty day period.’” (quoting O’Halloran




                                          2
v. Univ. of Wash., 856 F.2d 1375, 1381 (9th Cir. 1988)). Accordingly, the appeal

is

DISMISSED.1




      1
       Appellees’ Motion for Judicial Notice of Jurisdictional Fact, filed July 17,
2014, is DENIED AS MOOT.
                                          3